Third District Court of Appeal
                               State of Florida

                        Opinion filed August 18, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                            No. 3D21-1381
                     Lower Tribunal No. F91-36905A
                          ________________


                            George Manuel,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Cristina Miranda, Judge.

     Robyn M. Blake, P.A., and Robyn Blake, for appellant.

     Ashley Moody, Attorney General, for appellee.


Before EMAS, LOGUE and SCALES, JJ.

     PER CURIAM.
      Affirmed. See Beiro v. State, 289 So. 3d 511, 511-12 (Fla. 3d DCA

2019) (observing: “The mere incantation of the words ‘manifest injustice’

does not make it so. Beiro has failed to allege any facts—nor can he—to

justify invoking the extremely limited concept of manifest injustice to excuse

a procedural bar and allow us to review the merits of his instant claim . . . .

There is little doubt that every defendant believes they will suffer a ‘manifest

injustice’ if their postconviction claim is deemed foreclosed by the passage

of time. However, a defendant does not have an unlimited right to continue

to litigate (and relitigate) the validity of their conviction, and such a limited

right must be balanced against the State's competing and substantial interest

in the finality of judgments in criminal cases.”)




                                       2